Citation Nr: 0531042	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-36 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 2002 to September 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for asthma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she has asthma that began during 
her military service.  The examining physician did not find 
asthma when the veteran was examined for entry into service.  
About a month after entering service, the veteran was seen at 
a service clinic for dyspnea on exertion and nocturnal 
shortness of breath.  She stated that she had not had 
breathing problems prior to service.  Health care 
practitioners examined her, administered pulmonary function 
tests (PFTs), and made a provisional diagnosis of asthma.  
The treatment record contains a notation that the veteran's 
asthma existed prior to her service.  The veteran was 
separated from service because of her respiratory condition.

On VA medical examination in January 2003, the examiner noted 
that the veteran was given histamine when she took the PFTs 
during service.  The veteran indicated that she did not have 
trouble breathing.  The examiner concluded that the veteran 
did not presently have asthma.  In denying service connection 
for asthma in the February 2003 rating decision, the RO noted 
the record that the veteran's asthma had existed prior to 
service, and the absence of a diagnosis of asthma on the 
January 2003 VA examination.

The veteran has objected to the finding that she had asthma 
prior to service.  She has questioned the conclusion that she 
does not presently have asthma, in light of her separation 
from service because of asthma.

There was a provisional diagnosis during service that the 
veteran had asthma.  After service, in an examination that 
did not include PFTs, a physician found that the veteran does 
not have asthma.  The Board will remand the case for a new 
examination to clarify whether the veteran has asthma.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should schedule the 
veteran for a VA examination to determine 
whether she presently has asthma.  The 
veteran's claims file should be provided 
to the examiner for review.  The 
examination should include PFTs and any 
other necessary tests.  The examiner 
should indicate whether or not the 
veteran presently has asthma, and should 
explain the reasons for his or her 
conclusion.

2.  Thereafter, the AMC or RO should 
review the case.  If the claim on appeal 
remains denied, the AMC or RO should 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


